Citation Nr: 1511438	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire 


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right elbow condition.  

3.  Entitlement to service connection for a left elbow condition.  

4.  Entitlement to service connection for a right wrist condition.  

5.  Entitlement to service connection for a left wrist condition. 

6.  Entitlement to an initial compensable rating for headaches. 

7.  Entitlement to an initial compensable rating for left maxillary sinusitis.  

8.  Entitlement to an initial compensable rating for allergic rhinitis.  

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 6, 2006 to January 9, 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have current low back pathology to support a diagnosis of back disability.

2.  The Veteran does not have current right elbow pathology to support a diagnosis of right elbow disability. 

3.  The Veteran does not have current left elbow pathology to support a diagnosis of left elbow disability. 

4.  The Veteran does not have current right wrist pathology to support a diagnosis of right wrist disability. 

5.  The Veteran does not have current left wrist pathology to support a diagnosis of left wrist disability. 

6.  The Veteran's headaches were not productive of characteristic prostrating attacks averaging one in two months over several months during the appeal period.

7.  The Veteran's left maxillary sinusitis was detected by x-ray only; it was not productive of one or two incapacitating episodes in a year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

8.  The Veteran's allergic rhinitis was not productive of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014). 

2.  A right elbow disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014). 

3.  A left elbow disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014). 

4.  A right wrist disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014). 

5.  A left wrist disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).

6.  The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2014). 

7.  The criteria for an initial compensable rating for left maxillary sinusitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6512 (2014). 

8.  The criteria for an initial compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2009 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher ratings for his service-connected disabilities and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In cases where a Veteran had combat service, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In this case, the Veteran does not contend nor does the record show that he incurred disease or injury to his back, elbows, or wrists during combat.  Further, and as discussed below, he does not currently have diagnosed disabilities of the back, elbows, or wrists.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

With regard to the low back, a review of the service treatment records reveals no back disease or injury.  Post-service, in November 2009, the Veteran was afforded by VA an examination.  The Veteran related that he had stiffness, fatigue, decreased motion, and numbness.  He did not have loss of bowel or bladder control or erectile dysfunction.  The Veteran reported having weekly back pain which was moderate and made worse by sitting down.  He reported that he was not currently receiving any treatment.  Physical examination revealed no evidence of radiation pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy of limbs, or change in muscle tone. Straight leg raising test and Lasegue's signs on the right and left were negative.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was noted to be normal in all directions.  There was normal head position with symmetry in appearance and there was also symmetry of spinal motion with normal curvatures of the spine. There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays were negative. There was no current diagnosis because there was no pathology to support a diagnosis.  

With regard to the elbows, a review of the service treatment records reveals no elbow disease or injury.  Post-service, in November 2009, the Veteran was afforded by VA an examination.  The Veteran reported that he had had a bilateral elbow condition for two years with symptoms of weakness, giving way, lack of endurance, fatigability and pain.  He indicated that the symptoms occurred with physical activity such as sports and working out, and were relieved with rest.  He indicated that he was not currently receiving any treatment, but reported that his arms hurt too much to use.  Physical examination of the elbows revealed no detectable alteration in form or function.  There were no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no instability, deformity, guarding of movements, malalignment, or drainage.  No fixed position was identified.  Tinel's sign was negative bilaterally.  There was normal strength and the range of motion.  X-rays were negative.  There was no diagnosis because there was no pathology to support a diagnosis.  

With regard to the wrists, a review of the service treatment records reveals no wrist disease or injury.  Post-service, in November 2009, the Veteran was afforded by VA an examination.  The Veteran reported that he had been suffering from a bilateral wrist condition for the past two years.  He stated that he had weakness, giving way, and lack of endurance of the wrists.  He indicated that the symptoms occurred with physical activity such as sports and working out, and were relieved with rest.  He indicated that he was not currently receiving any treatment, but reported that his arms hurt.  Physical examination revealed no detectable alteration in form or function of the wrists.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no instability, deformity, guarding of movements, malalignment, or drainage.  No fixed position was shown.  Tinel's and Phalen's signs were negative.  The range of motion of both wrists was noted to be normal.  X-rays of the wrists was negative.  There was no diagnosis because there was no pathology to support a diagnosis. 

The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has described symptoms related to his back, elbows, and wrists, which include pain.  However, pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  Here, the Veteran has made complaints of pain as well as other symptoms related to his back, elbows, and wrists, and he is competent to make these reports.  However, the post-service medical examiner specifically determined there are no current low back, bilateral elbow, and bilateral wrist disabilities, including underlying pathology and diagnoses, to account for the reported pain and other symptoms.  

The Board attaches significant probative value to this medical opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnoses, and included consideration of the Veteran's relevant medical history, including his symptoms.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The medical examiner based the opinions on Veteran's history, personal examination, and X-rays.  Hence, there were multiple supporting bases of the opinions.

The Board finds that the VA examiner's opinion as to the issues is more probative than the Veteran's own contentions that he has diagnosable disabilities because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report symptoms, but he is not competent to ascribe his symptoms to a particular diagnosis when there is no pathology as supported by countervailing medical comment.  Thus, the most probative evidence establishes there is no present disability of the low back, elbows, and wrists.  Absent a current diagnosis, service connection is not warranted for any of the claimed disabilities.


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Headaches

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At that time, he related that he had been suffering from headaches which occurred about 3 times a week, lasting for about an hour.  The Veteran used Tylenol.  He was able to go to work, but needed medications.  He did not usually allow the headaches to interfere with his work attendance or work performance.  He was not aware of any side effects from the treatment or complications from the condition, and had no functional impairment due to his condition.  The VA examiner stated that his current physical examination showed normal central, peripheral, and autonomic nervous systems.  He was diagnosed as having headaches of an unspecified nature, brief in duration, and managed by using mild analgesics without complications.  

Under Diagnostic Code 8100, migraine disabilities (headaches by analogy per 38 C.F.R. § 4.20) a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

However, in this case, there is no evidence of any prostrating attacks during the appeal period.  In his substantive appeal, the Veteran indicated that he would be presenting his contentions at a personal hearing, but he did not appear for his hearing.  In the absence of prostrating attacks, a compensable rating is not warranted.  



Left Maxillary Sinusitis

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  At that time, the Veteran reported that he had sinus problems for over the past year.  He related that these problems included interference with breathing through the nose and pain in his face.  The Veteran had used Claritin, Zyrtec, and Flonase with no side effects and reports no functional impairment.  Physical examination of the head, ears, eyes, nose, and throat was normal.  There was no sinus tenderness noted.  There was no sign of excessive secretion, purulent discharge, or nasal obstruction.  Complete paranasal sinus x-rays revealed focal mucosal thickening, left maxillary sinus consistent with chronic sinusitis.  The examiner stated that the Veteran's current physical examination did not reveal any sign of active, acute, or chronic disease of the nasopharyngeal passage.  The Veteran was diagnosed as having focal mucosal thickening, left maxillary sinus consistent with chronic sinusitis by x-ray.

The Veteran's service-connected sinusitis is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512, which refers to the General Rating Formula for Sinusitis.  A non-compensable rating is applied for sinusitis which is detected by x-ray only.  A 10 percent rating applies when there is one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating applies when there are three or more incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating applies following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

In this case, the paranasal sinus x-rays revealed focal mucosal thickening of the left maxillary sinus consistent with chronic sinusitis.  However, other than on x-ray, sinusitis symptoms were not demonstrated.  The Veteran did not have one or two incapacitating episodes in a year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In his substantive appeal, the Veteran indicated that he would be presenting his contentions at a personal hearing, but he did not appear for his hearing.  As such, a compensable rating is not warranted.  


Allergic Rhinitis

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  Physical examination of his head, ears, eyes, nose, and throat was normal.  There was no sinus tenderness noted.  There was no sign of excessive secretion, purulent discharge, or nasal obstruction.  Complete paranasal sinus x-rays revealed focal mucosal thickening, left maxillary sinus consistent with chronic sinusitis.  The examiner stated that the current physical examination did not reveal any sign of active, acute, or chronic disease of the nasopharyngeal passage.  The examiner stated that current medications included Flonase and Zyrtec.  The Veteran was diagnosed as having allergic rhinitis.  

The Veteran's service-connected allergic rhinitis has been rated under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Where, as here, the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's allergic rhinitis was not productive of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  In his substantive appeal, the Veteran indicated that he would be presenting his contentions at a personal hearing, but he did not appear for his hearing.  As such, a compensable rating is not warranted.  
Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against compensable ratings for headaches, left maxillary sinusitis, and allergic rhinitis.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's headaches, left maxillary sinusitis, and allergic rhinitis are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  His disabilities have not resulted in any hospitalizations or marked interference with employment as they are not productive of the criteria necessary for even a compensable rating and industrial impairment is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for a low back condition is denied.

Service connection for a right elbow condition is denied.

Service connection for a left elbow condition is denied.

Service connection for a right wrist condition is denied.

Service connection for a left wrist condition is denied.

Entitlement to an initial compensable rating for headaches is denied.

Entitlement to an initial compensable rating for left maxillary sinusitis is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.


REMAND

PTSD

The November 2009 examiner diagnosed chronic severe PTSD, and assigned the Veteran a Global Assessment of Functioning (GAF) score of 45, which was indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  However, the examiner opined that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care and normal conversation, and that your symptoms include depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  This assessment is specifically consistent with a 30 percent rating.  That rating appears inconsistent with the characterization by the examiner of the PTSD as "severe" and the associated GAF score of 45.  In light of the foregoing, the Board finds that a new VA examination should be conducted to reconcile the current level of severity of the PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the current extent of his service connected PTSD.  The examiner should have access to a copy of the rating criteria pertaining to the Veteran's psychiatric disorder.  All indicated tests must be conducted.  The Veteran's record must be made available to, and reviewed by, the examiner prior to the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  The examiner should comment upon the effects of the Veteran's service-connected disability on ordinary activity and on how the disability impairs him functionally.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


